Paterson, J.
Plaintiff brought this action to recover from the defendants the sum of $953.11, the amount of an assessment levied against the land of the defendants lying within Reclamation District No. 150.
The act of March 20,1874 (Stats. 1873-1874, p. 867), under which the plaintiff was organized as a reclamation district, provides that immediately after the passage of the act the u owners of land in Swamp Land District No. 150, consisting of what is known as Merrit Island, in Yolo County, may proceed to elect trustees and make and record by-laws, .... and they shall thereafter proceed in the work of reclamation, as provided in said code, with the modifications herein contained.” Under this act the land-owners organized the district by electing trustees and making and recording by-laws. A notice was *53given on the seventh day of April, 1874, that a meeting for the purposes stated would be held on the eighteenth day of April, and at the time and place mentioned in the notice all the land-owners in the district met and elected trustees and adopted by-laws. This is all the act required, so far as the organization of the district is concerned, and the points made by the appellant seeking to impeach the. validity of the organization of the district cannot be considered. A reclamation district is a public corporation for municipal purposes, and the creation thereof may be shown by acts recognizing its existence. (People v. Reclamation District No. 108, 53 Cal. 346.) The validity of the organization itself cannot be collaterally attacked in an action to recover an assessment levied upon land by a cZe facto district. (Reclamation District No. 124 v. Gray, 95 Cal. 601.)
It is claimed by appellants that the act above referred to was clearly unconstitutional, and gave the plaintiff no power to act, but no grounds are stated upon which this claim is based. Section 31, article IV. of the old constitution, provided that “ corporations may be formed under general laws, but shall not be created by special act, except for municipal purposes.” Under this provision the legislature had the power to create a' reclamation district by special act.
It is claimed by appellants that the assessment is invalid, because the trustees in their statement to the board of supervisors did not specify the work which had already been done. Section 3459 of the Political Code formerly authorized an additional assessment only for work necessary to complete the reclamation— it did not authorize an assessment to be made for work already done. By an act approved March 30, 1874, this section was amended by inserting the words “done or” before the words “to be done.” Unless the assessment is to be for work already done in whole or in part, there is no necessity for a statement as to what work has been done. The assessment in this case was levied for work to be done under section 3459 of the Political Code. (Hager v. Board of Supervisors, 51 Cal. 477.)
The contention that the assessment is invalid because it includes incidental expenses, and the sum of $33,400 for the *54purpose of erecting a pump and maintaining the same, cannot be sustained. (Reclamation District v. Hagar, 66 Cal. 56.)
It is claimed by the appellant that the district “lost its corporate existence by reason of the non-user of its functions, and by reason of the total failure on the part of its officers and land-owners to act as a corporation but there is no such thing in this country as forfeiture of a charter of a municipal corporation through the acts or misconduct of its agents or officers. Any neglect to use the powers in which the public or individuals have an interest may be corrected by the courts. As such corporations can exist only by legislative sanction, so they can only be deprived of their existence by act of the legislature, or a judicial sentence based upon legislative provision and sufficient facts.
The court did not err in overruling the defendants’ objection to the introduction in evidence of the order of the board of supervisors of Yolo County appointing commissioners. The act under which the plaintiff was organized provides that “all assessments for reclamation purposes in said district shall be made as provided in the Political Code.’’ The act itself shows that the district 'is entirely within the boundaries of Yolo County. It follows, therefore, that although the board of supervisors of that county did not form the district, yet such board is the proper tribunal to which report should be made. (Rclamation District v. Goldman, 65 Cal. 643.)
Other errors are alleged, but we find no merit in any of the points made by the appellant.
The judgment and order are therefore affirmed
Harrison, J., and Garoutte, J., concurred.